UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6851


WALTER DOUGLAS JENKINS,

                  Petitioner - Appellant,

          v.

LESLIE FLEMING,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:16-cv-00018-CMH-TCB)


Submitted:   October 18, 2016               Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Douglas Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter Douglas Jenkins appeals the district court’s order

denying his motion to reopen the time to file an appeal pursuant

to Fed. R. App. P. 4(a)(6).            We have reviewed the record and

find no reversible error.        Accordingly, we deny leave to proceed

in forma pauperis, deny Jenkins’ motion for a certificate of

appealability, and affirm for the reasons stated by the district

court.    Jenkins v. Fleming, No. 1:16-cv-00018-CMH-TCB (E.D. Va.

filed June 6, 2016; entered June 7, 2016).                   We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2